Title: From Thomas Jefferson to John Armstrong of New York, 11 July 1804
From: Jefferson, Thomas
To: Armstrong, John (of New York)


               
                  
                     Dear Sir
                  
                  Washington July 11. 04.
               
               I inclose you according to promise a letter for mr Skipwith whom you will find a good humoured and rigorously honest man. I also trouble you with one for La Fayette which is extremely important to him as it contains interesting information on the subject of his Louisiana grant of lands which will apprise him of their immense value, and prevent any inconsiderate disposal of them. the school which I mentioned to you was on the rue neuve de Berri opposite the hotel de Langeac in which I lived, on the grande route through the Champs Elysees to St. Germains. it is kept by a Monsr. Le Moine, a most excellent man, and profoundly learned, to whom be so good as to remember me. indeed I recommend that hotel to you as in the pleasantest situation in Paris. I gave 6000. livres a year, rent. I shall shortly take the liberty of troubling you with some other letters to Paris. accept my friendly salutations & respect.
               
                  
                     Th: Jefferson
                  
               
            